   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 1 of 17 PageID #:368



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  UNITED STATES OF AMERICA                )
                                          )
                                          )
                                              No. 18 CR 664
                                          )
          v.                              )
                                              Judge Virginia M. Kendall
                                          )
  MICHAEL THOMPKINS                       )
                                          )
                                          )

                   MEMORANDUM OPINION AND ORDER

      Defendant Michael Thompkins was charged on October 2, 2018, with being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Dkt. 1). The

indictment stemmed from Thompkins’ arrest on April 29, 2018 by the Chicago Police

Department. Thompkins, through his attorney, moved to suppress evidence of the

firearm recovered during his arrest along with any post-arrest statements. (Dkt. 24).

The Court held an evidentiary hearing on the Motion to Suppress on March 8, 2019

and March 15, 2019, to resolve factual disputes relevant to the Motion. Both parties

also submitted post-hearing position papers. For the following reasons, Thompkins’

Motion to Suppress is denied.

                                 BACKGROUND

      At the evidentiary hearing, the government presented the testimony of

Chicago Police Department Officers Roger Farias and Sam Broderick.               The

government also presented dash camera video footage from the officers’ police vehicle


                                    Page 1 of 17
      Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 2 of 17 PageID #:369



(Government Exhibit 1) and Officer Farias’ body worn camera (Government Exhibit

2).

        On the evening of April 29, 2018, Officers Farias and Broderick were on routine

patrol in a marked police vehicle. (Hearing Tr. at 29:1-19). The officers were driving

North on South May Street approaching 62nd Street. (Id. at 32:12-33:2). South May

Street is a one-way southbound street and the officers were driving against the flow

of traffic. (Id. at 33:1-8). While driving northbound on May Street, Officer Farias

observed Thompkins’ vehicle driving southbound approaching the intersection of

South May and 62nd. (Id. at 35:4-11). Officer Farias observed Thompkins pull over

to the side of the road without using a turn signal and with Thompkins’ headlights

remaining on at all times. (Id. at 35:12-20). Eventually, Officer Farias crossed the

intersection of South May and 62nd and drove post Thompkins’ stopped vehicle. (Id.

at 36:1-2). While driving by, Officer Farias observed that the vehicle was illegally

parked, had its headlights on, and observed “objects in the mirror” that “may be

obstructing the view of the driver.” (Id. at 36:3-6). Specifically, Officer Broderick

noticed that Thompkins “had a large air freshener and a phone holder blocking the

center windshield.” (Id. at 108:13-18); see also Gov. Exh. 1. at 00:30-00:35. The

officers proceeded to drive past Thompkins’ vehicle and then conducted a U-turn. (Id.

at 36:7-9). In the process of turning around, Officer Farias observed Thompkins pull

out from the parallel parking spot without using a turn signal and then pull into a

different spot. (Id. at 36:10-15). After turning around, Officer Farias pulled up

behind Thompkins’ vehicle, turned on the police vehicle’s emergency lights, and



                                      Page 2 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 3 of 17 PageID #:370



approached Thompkins’ vehicle. (Id. at 37:1-2). The officers stopped Thompkins

shortly after 9:00 p.m. (Id. at 104:24-105:2).

      Officer Farias approached the driver’s side door of Thompkins’ vehicle while

Officer Broderick approached the passenger side. (Id. at 37:23-38:3). During the

initial questioning, Officer Farias testified that Thompkins appeared to be shaking,

nervous, and was sitting “very awkward[ly]” and “very close to the steering wheel,

more like concealing his lower half of his body.” (Id. at 40:3-14). Officer Farias’

impression of this behavior was that Thompkins was being “evasive” and didn’t want

the officers to look near his lower body. (Id. at 40:15-22). Once Officer Farias was in

possession of Thompkins’ driver’s license and registration documentation, he

returned to his police vehicle to conduct a name check and criminal history check.

(Id. at 41:10-13). The criminal history check returned approximately four hits for

Thompkins’ unlawful use of a weapon. (Id. at 42:4-20). Officer Farias testified that

Thompkins’ criminal history elevated his concern for his and his partner’s safety. (Id.

at 42:21-43:3).

      Officer Farias then returned to Thompkins’ vehicle and questioned him about

the prior gun related convictions “to see [Thompkins’] reaction” and “get more

information out of him.” (Id. at 43:9-12). In response to this questioning, Officer

Farias noticed Thompkins became defensive and tried to avoid the subject. (Id. at

43:13-17). On the body worn camera footage, Officer Broderick can be heard speaking

to Officer Farias at the 5:04 mark. Gov. Exh. 2; (Hearing Tr. at 112:3-17). Thompkins

responds to this by asking, “a baton, where you see that at?” Gov. Exh. 2. at 5:11.



                                      Page 3 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 4 of 17 PageID #:371



Upon hearing this, both officers scan the interior of the vehicle with their flashlights.

Gov. Exh. 2. at 5:11-5:22. Officer Broderick had, in fact, observed a wooden baton

near the center console of the vehicle. (Hearing Tr. at 112:6-22). Officer Farias then

informed Thompkins that he would not be issuing any tickets, but he would like

Thompkins to step out of the car to ensure there are no guns in the car. Gov. Exh. 2.

at 5:24. Officer Farias testified that he issued this order “because of safety, and

[Officer Farias] wanted [Thompkins] away from the baton.” (Hearing Tr. 45:10-16).

Additionally, Officer Farias testified that he hoped that by telling Thompkins he was

not going to issue any tickets that he could deescalate the situation and calm down

Thompkins. (Id. at 46:3-7). At the time he said this, neither of the officers had

decided whether they were going to actually issue any tickets. (Id. at 46:19-47:2,

113:10-16). While refusing to step out of his vehicle, Thompkins requested Officer

Farias to call a “Lieutenant.” Gov. Exh. 2. at 5:48-5:59. Sergeant Brown, Officer

Farias’ supervisor, arrived on the scene approximately six minutes after Thompkins

made his request. Gov. Exh. 2. at 11:40; (Hearing Tr. 48:22-49:3). After talking with

Sergeant Brown for several minutes, Thompkins was removed from his vehicle. Gov.

Exh. 2. at 18:40. Immediately after Thompkins’ removal, Officer Farias observed and

recovered a handgun located on the driver’s seat where Thompkins had obviously

been sitting on it. (Hearing Tr. 49:21-50:12).

                                    DISCUSSION

      Thompkins argues that the stop conducted by Officers Farias and Broderick

was done in violation of the Fourth Amendment because the officers did not observe



                                      Page 4 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 5 of 17 PageID #:372



Thompkins commit any traffic violations. In the alternative, Thompkins asserts that

the officers unnecessarily prolonged the stop and detained Thompkins without

reasonable suspicion. The government responds that the officers had several valid

justifications for initially stopping Thompkins and that any extension of the traffic

stop was justified to complete the mission of the traffic stop or supported by

independent reasonable suspicion.

      Thompkins initially attacks the credibility of Officer Farias’ testimony and

argues that the government simply cannot meet their required burden because of

certain inconsistencies and the disciplinary record of Officer Farias. Thompkins’

efforts are misplaced, and the Court need not dispose of Officer Farias’ testimony.

Such an argument loses focus that a reasonable suspicion determination is “viewed

from the standpoint of an objectively reasonable officer” and not purely on the

subjective views of the arresting officer. See Whren v. United States, 517 U.S. 806,

813 (1996) (“[T]he fact that the officer does not have the state of mind which is

hypothecated by the reasons which provide the legal justification for the officer’s

action does not invalidate the action taken as long as the circumstances, viewed

objectively, justify that action.”) (internal quotations omitted); see also Ornelas v.

United States, 517 U.S. 690, 696 (1996). As the arresting officer, Officer Farias’

testimony is certainly probative and valuable in making factual determinations, but

here the Court has the added benefit of actual video footage of the events that

transpired leading up to Thompkins’ arrest and recovery of the firearm. At the

suppression hearing, Officers Farias and Broderick offered credible testimony that



                                     Page 5 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 6 of 17 PageID #:373



was largely consistent and further supported by the footage that was captured that

evening by the dash camera and body warn video. Despite Officer Farias’ testimony

regarding the ShotSpotter report and his previous Civilian Office of Police

Accountability investigation, his testimony, supported by the captured video footage,

demonstrates that there was an objective basis to form a reasonable belief that

Thompkins had violated the law.

I. Reasonable Suspicion Supporting the Initial Stop

      Before conducting a traffic stop, police officers must have reasonable suspicion

which amounts to “a particularized and objective basis for suspecting the particular

person stopped” has violated the law. Navarette v. California, 572 U.S. 393, 396

(2014); see also Whren, 517 U.S. at 810 (“As a general matter, the decision to stop an

automobile is reasonable where the police have probable cause to believe that a traffic

violation has occurred.”). “Reasonable suspicion arises from the combination of an

officer’s understanding of the facts and his understanding of the relevant law.” Heien

v. North Carolina, 135 S. Ct. 530, 536 (2014).       Reasonable suspicion is always

determined through the lens “of an objectively reasonable police officer.” Ornelas,

517 U.S. at 696. Beyond reasonable suspicion, once an officer “has probable cause to

believe that an individual has committed even a very minor criminal offense in his

presence, he may, without violating the Fourth Amendment, arrest the offender.”

Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001) (holding that officers did not

violate the Fourth Amendment by arresting and taking woman into custody for

failing to fasten her seatbelt and failing to provide proof of insurance).         The



                                     Page 6 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 7 of 17 PageID #:374



constitutionality of an officer’s actions is not limited by the justifications the officer

provides at the time of the detention. See Devenpeck v. Alford, 543 U.S. 146, 154

(2004).

      A. Head lamp violation

      The government first argues that the officers had reasonable suspicion to

believe that Thompkins violated Chicago’s municipal code regarding the use of

headlights on parked vehicles. MCC § 9-76-090(c) states that “[a]ny lighted head

lamps upon a parked vehicle shall be depressed or dimmed.” Indeed, both officers

testified that they noticed Thompkins’ vehicle parked on the side of the street with

the headlights on as they approached.        (Hearing Tr. at 35:12-25, 107:17-108:2).

However, as made clear by the dash camera footage, Thompkins remained in his

vehicle while the officers approached and eventually passed him. The Municipal Code

defines “Parking (to park)” as “the standing of an unoccupied vehicle otherwise than

temporarily for the purpose of and while actually engaged in loading or unloading

property or passengers.” MCC § 9-4-010 (emphasis added). Because Thompkins’

vehicle was occupied, as a matter of law he could not have violated § 9-76-090(c). The

question then becomes whether the officers’ belief that Thompkins committed this

infraction can still serve as reasonable suspicion justifying the stop.

      The Fourth Amendment does not demand perfection from police officers as

mistakes are inevitable, especially in fast-paced and high-pressure situations. Heien,

135 S. Ct. at 536. Mistakes of fact and of law do not necessarily amount to Fourth

Amendment violations. “Reasonable suspicion arises from the combination of an



                                       Page 7 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 8 of 17 PageID #:375



officer’s understanding of the facts and his understanding of the relevant law. The

officer may be reasonably mistaken on either ground.” Id. As with any Fourth

Amendment analysis, the foundation of the inquiry is one of reasonableness and any

“mistakes—whether of fact or of law—must be objectively reasonable.” Id. at 539

(emphasis in original). As seen in Heien, a mistake of law arising from a statute that

is ambiguous or open to competing interpretations is reasonable and can be the basis

for justifying a vehicle stop. Id. at 540. Here, it cannot be said that the officers’

mistake was reasonable. The relevant Municipal Code plainly defines a parked

vehicle as one that is unoccupied. See e.g., Guinto v. Nestorowicz, 2015 WL 3421456,

at*2 (N.D. Ill. May 28, 2015) (“A reasonable officer in Nestorowicz’s position would

have known that Guinto was not illegally parked. The municipal code defines parking

as ‘the standing of an unoccupied vehicle.’”) (emphasis in original). Accordingly,

reasonable suspicion did not exist to stop Thompkins solely for violating the head

lamp ordinance because the officers’ mistake of law was not a reasonable one.

      B. Turn signal violation

      The government next argues that Thompkins’ failure to signal when

reentering the flow of traffic provided the officers with justification to stop

Thompkins.    MCC § 9-40-200(c) requires that “[a] turn signal shall be given to

indicate an intention to change lanes or start from a parallel parked position.” For

his part, Thompkins reiterates his position regarding the head lamp violation,

arguing that since he occupied his vehicle at all relevant times he could not have

violated the ordinance. At first, a similar outcome may seem warranted, but a fair



                                     Page 8 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 9 of 17 PageID #:376



reading of the turn signal ordinance yields a different result. In fact, § 9-40-200(c),

though referencing a vehicle in a “parked position” necessarily implies that the

vehicle be occupied. Suggesting otherwise would render the ordinance illogical and

completely meaningless by somehow suggesting that a vehicle must be unoccupied

while initiating its turn signal to start from its parked position. And in interpreting

a statute, Courts must give statutes their plain meaning and not render them

nonsensical. United States v. Vance, 764 F.3d 667, 676 (7th Cir. 2014) (quoting

United States v. Brown, 333 U.S. 18, 27 (1948)) (“’No rule of construction necessitates

our acceptance of an interpretation resulting in patently absurd consequences.’”).

Accordingly, there was no mistake of law on the part of the officers. Moreover, officers

that have probable cause to issue citations can do so without eliminating all possible

defenses or exceptions that may be later sorted out through the judicial process.

United States v. Johnson, 874 F.3d 571, 573 (7th Cir. 2017) (“Officers who had

probable cause … were entitled to approach the car before resolving statutory

exceptions. Police possessed of probable cause can hand out tickets (or make arrests)

and leave to the judicial process the question whether a defense, exception, proviso,

or other limitation applies.”); see also United States v. Lewis, 920 F.3d 483, 489 (7th

Cir. 2019) (“The officer is not the judge. Whether the driver actually committed a

traffic infraction is irrelevant for Fourth Amendment purposes so long as there was

an objective basis for a reasonable belief he did.”). Officer Farias testified that he

observed Thompkins pull away from the curb to reenter the flow of traffic without




                                      Page 9 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 10 of 17 PageID #:377



engaging his turn signal. (Hearing Tr. at 36:10-15). This observation, standing alone,

provided the officers with the requisite reasonable suspicion to stop Thompkins.

      Thompkins also argues that the warrantless stop should be deemed invalid

under the police-created exigency doctrine.         Thompkins suggests that exigent

circumstances created as a result of police conduct cannot lead to a valid search and

seizure under the Fourth Amendment. However, even where officers are found to

have contributed to the exigent circumstances, a subsequent search is still valid if

the officers’ actions leading up to the search were reasonable. Kentucky v. King, 563

U.S. 452, 462 (2011) (“Where, as here, the police did not create the exigency by

engaging or threatening to engage in conduct that violates the Fourth Amendment,

warrantless entry to prevent the destruction of evidence is reasonable and thus

allowed.”).

      Thompkins posits that by driving the incorrect direction on a one-way street

that the officers created the exigency which lead to the warrantless seizure. A review

of the dash camera footage belies this claim. As seen in Government Exhibit 1,

Thompkins pulls his vehicle to the side of the street at 00:13, while the officers are

still approximately one-half block away and on the other side of the intersection. At

that time, the officers had stopped to inspect another vehicle with their flash light.

The officers then continued up May Street, at a normal rate of speed, crossing the

intersection at approximately the 00:22 mark of the dash camera footage and then

eventually passing Thompkins at 00:37. The officers did not stop Thompkins until

they turned around and engaged their emergency lights at the 01:01 mark. See Gov.



                                    Page 10 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 11 of 17 PageID #:378



Exh. 1. At the time Thompkins pulled his vehicle to the side of the street, the officers

were more than twenty seconds away and on the other side of the intersection. None

of the officers’ actions created exigent circumstances requiring Thompkins to pull

over. The officers were down across the street at the time that Thompkins pulled

over and did not pass him until he was already pulled over.

      Further, even if it can be said that the police created exigent circumstances

forcing Thompkins to pull to the side, the turn signal infraction did not occur until

after the officers passed Thompkins’ vehicle and any alleged exigent circumstances

had dissipated.   The police-created exigency doctrine applies only when officers

engaged in unreasonable conduct, such as “where the police, without a warrant or

any legally sound basis for a warrantless entry, threaten that they will enter without

permission unless admitted.” King, 563 U.S. at 462 n.4. The circumstances here did

not present Thompkins with such a decision. Finally, this argument is undercut by

Thompkins’ own words. The most likely reason for Thompkins pulling to the side was

that he was at his final destination. During Officer Farias’ initial questioning of

Thompkins, Thompkins tells Officer Farias that he is “going right here” while

pointing to the property just behind the officer. Gov. Exh. 2. at 00:45-01:17. Simply,

the police-created exigency doctrine is inapplicable to the facts here. The officers did

not act unreasonably or engage in conduct that violated the Fourth Amendment. See

King 563 U.S. at 462. Even if the doctrine was applicable, the hypothetical exigency

no longer existed at the point when the officers witnessed Thompkins violate the turn




                                     Page 11 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 12 of 17 PageID #:379



signal ordinance and cannot be said to be the contributing factor to Thompkins

violating the ordinance.

      C. Obstructed view violation

      Finally, the government argues the officers had a reasonable basis to believe

Thompkins violated MCC § 9-40-250(b) which states “[n]o person shall drive any

motor vehicle upon a roadway with any object so placed in or upon the vehicle as to

obstruct the driver’s clear view through the windshield, except required or permitted

equipment of the vehicle.” On direct examination, Officer Farias testified that he

noticed “objects in the mirror” that “may be obstructing the view of the driver.”

(Hearing Tr. at 36:3-6). Similarly, Broderick noticed “a large air freshener and a

phone holder blocking the center windshield.” (Id. at 108:13-18). This testimony is

further corroborated by the dash camera footage that was captured as the officers

passed Thompkins vehicle.     Gov. Exh. 1. at 00:30-00:35.    Having observed this

violation, the officers no doubt had a reasonable basis to stop Thompkins. Whren,

517 U.S. at 810. On cross-examination and in his supplemental brief, Thompkins

attempted to highlight apparent inconsistencies regarding precisely when the officers

noticed the obstructed view, what objects they saw, and what was written in their

reports. This approach needlessly concentrates solely on the subjective beliefs and

intentions of the officers. The appropriate inquiry merely asks whether a reasonable

officer, presented with the same scenario, could have stopped the car. Id. at 813.

Here, the testimony and video footage establish that not only did Officers Farias and

Broderick have reasonable suspicion to stop Thompkins, but that this belief was also



                                    Page 12 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 13 of 17 PageID #:380



objectively reasonable.     See United States v. Garcia-Garcia, 633 F.3d 608, 614 (7th

Cir. 2011) (upholding a stop of a vehicle where the sole reason for stopping the vehicle

was the officer’s belief that an air freshener was hanging from the rearview mirror);

see also United States v. Smith, 80 F.3d 215, 219 (7th Cir. 1996) (“In the instant case,

the sole reason for the stop was the presence of an air freshener hanging from the

rear view mirror. This reason is, nevertheless, sufficient because Fourth Amendment

analysis is objective.”).

II. The stop of Thompkins was not unreasonably prolonged

       Thompkins next argues that the officers unreasonably prolonged the duration

of the traffic stop in violation of the Fourth Amendment. “[T]he tolerable duration of

police inquiries in the traffic-stop context is determined by the seizure’s ‘mission’—to

address the traffic violation that warranted the stop … and attend to related safety

concerns.” Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015). The safety of

police officers is inherently related to the mission of the stop itself which necessarily

permits certain negligible intrusions into a driver’s personal liberty in the interest of

officer safety. Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977) (“[W]e are asked to

weigh the intrusion into the driver’s personal liberty occasioned … by the order to get

out of the car. We think this additional intrusion can only be described as de minimis.

What is at most a mere inconvenience cannot prevail when balanced against

legitimate concerns for the officer’s safety.”); see also United States v. Tinnie, 629 F.3d

749, 751 (7th Cir. 2011) (“During a valid traffic stop, an officer may order the driver

and passengers out of the vehicle without violating the Fourth Amendment.”).



                                      Page 13 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 14 of 17 PageID #:381



      A. Ordering Thompkins out of his vehicle was lawful and related
      to the mission of the stop

      First, Officer Farias’ order to have Thompkins step out of the vehicle was

reasonably related to the mission of the traffic stop for purposes of ensuring officer

safety. A review of the body camera footage demonstrates that Officer Farias’ safety

concerns were not a last-minute concoction to extend the bounds of the search, but

instead were evident at the outset of his interaction with Thompkins. Indeed, the

second question that Officer Farias asked Thompkins, mere seconds after the stop

commenced, was whether there were any guns in the vehicle. Gov. Exh. 2. at 00:20-

00:55. When he returned to his police vehicle, Officer Farias learned that Thompkins

had several weapons related convictions. (Hearing Tr. at 42:4-20). Officer Farias

then asked Thompkins about his prior convictions, to which Officer Farias noticed

Thompkins become defensive and evasive of the subject.              (Id. at 43:9-17).

Additionally, Officer Farias observed that Thompkins was sitting awkwardly in his

seat. (Id. at 43:18-44:2). Just seconds after Officer Farias questioned Thompkins

about his prior convictions, Officer Broderick noticed a baton near the center console

of Thompkins’ vehicle. (Id. at 44:8-24). Learning this only heightened Officer Farias’s

concern for his own and his partner’s safety. (Id. at 44:25-45:4). Officer Farias

proceeded to order Thompkins out of the vehicle to make sure Thompkins did not

have any guns in the car. Gov. Exh. 2. at 5:22-5:31. At the time he gave this

instruction, Officer Farias also told Thompkins he would not be giving him any tickets

in an effort to deescalate the situation, but in fact had not yet decided whether he

would issue any tickets. (Hearing Tr. at 46:3-7).

                                     Page 14 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 15 of 17 PageID #:382



      As always, the analysis turns on the reasonableness of the seizure. Here,

merely asking a couple additional investigatory questions did not amount to an

unreasonable inconvenience especially considering they were reasonably related to

the safety mission of the stop. United States v. Walton, 827 F.3d 682, 688 (7th Cir.

2016). Further, the order to have Thompkins leave his vehicle was reasonably related

to the interest of officer safety—an interest that is intertwined with the mission of

the traffic stop. Rodriguez, 135 S. Ct. at 1616; see also Mimms, 434 U.S. at 111. At

the time that Officer Farias ordered Thompkins out of the vehicle, Officer Farias had

noticed Thompkins sitting suspiciously, in that his seat was moved far forward

towards the steering wheel which seemed odd for a larger man, Officer Farias was

aware of several prior gun related convictions, and Officer Broderick had observed a

the baton which can be used as a weapon within arms reach of Thompkins. Asking

Thompkins out of his vehicle amounts to a “negligibly burdensome precaution[] in

order to complete [the officers’] mission safely.” Rodriguez, 135 S. Ct. at 1616.

      B. The officers had independent reasonable suspicion to
      continue the stop

      Even assuming, as Thompkins argues, the lawful purpose of the stop ended at

the moment Officer Farias informed Thompkins that he would not be issuing any

tickets, the officers possessed independent reasonable suspicion to extend the stop.

To extend the traffic stop and further detain Thompkins, the officers must have

independent reasonable suspicion apart from the initial justification for the stop.

Lewis, 920 F.3d at 492-93.      Here, several factors contribute to an objectively

reasonable basis to extend the stop and consequently remove Thompkins from the car

                                     Page 15 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 16 of 17 PageID #:383



including Thompkins’ nervous behavior, Thompkins sitting awkwardly to conceal the

lower half of his body, his several prior gun convictions, his evasive answers upon

being questioned regarding those convictions, the presence of a baton within reach of

Thompkins, Thompkins seeming surprise that there was a baton there, and finally

his escalation of anger demanding that a supervisor appear on the scene. (Hearing

Tr. 40:3-22, 42:4-20, 43:9-44:2, 44:15-45:4, 112:8-113:3).     Nervousness, criminal

histories, and suspicious answers can all raise reasonable suspicion. Lewis, 920 F.3d

at 493. Taken in isolation, Thompkins’ nervous behavior and criminal history could

not alone provide officers with reasonable suspicion. See United States v. Johnson,

427 F.3d 1053, 1057 (7th Cir. 2005) (“And although a law enforcement officer’s

knowledge of a suspect’s criminal history may support the existence of reasonable

suspicion, such knowledge in itself is not enough.”). Rather than over analyze each

individual factor to determine whether reasonable suspicion can stand on each

independently, the Court considers the totality of the circumstances in assessing

reasonable suspicion. Navarette, 572 U.S. at 397. In doing so, the Court finds there

was an objective basis for reasonable belief that Thompkins was engaged in criminal

activity and therefore the extension of the stop was lawful.

      Finally, to the extent that the traffic stop was extended at all, it was extended

due to the Thompkins own refusal to comply with the officer’s direction to get out of

the car until a supervisor appeared on the scene. Even with that demand, the officers

on the scene were able to obtain the presence of a supervisor within minutes of the

stop to explain why he needed to leave the car. There was no unreasonable extension



                                    Page 16 of 17
   Case: 1:18-cr-00664 Document #: 49 Filed: 05/30/19 Page 17 of 17 PageID #:384



of time caused by the officers to create probable cause. The officers had observed a

violation, could arrest upon the violation, and could protect themselves from harm

during that arrest.

                                 CONCLUSION

      For the reasons stated above, Thompkins’ Motion to Suppress is denied.




                                      ____________________________________
                                      Virginia M. Kendall
                                      United States District Judge
Date: May 31, 2019




                                   Page 17 of 17
